Title: To James Madison from Carlos Martínez de Yrujo, 18 January 1803 (Abstract)
From: Yrujo, Carlos Martínez de
To: Madison, James


18 January 1803, Capitol Hill. Has received JM’s “litle notte of yesterday [not found].” “Whatever may be his [Yrujo’s] wishes to yield to Mr Madison’s powerful interference in favor of Messrs. Nottnagell & Montmollin’s of Philadelphia, whose letter is return’d, it is out of his power to grant them the Passeport they wish for the Havana, as the King’s orders upon this head are positif.” Has in consequence refused many similar applications.
 

   
   RC (DNA: RG 59, NFL, Spain, vol. 2). 1 p. Docketed by Wagner as received the same day.



   
   See Nottnagel, Montmollin & Company to JM, 11 Jan. 1803.


